DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 2/24/2022. The allowed claims are 1-6. The closest prior art of record is JP H11-108456 to Ishii in view of US Patent Application Publication US 2020/0033071 A1 to Kondo, US Patent Application Publication US 2021/0270542 A1 to Schlieper.
The following is an examiner’s statement of reasons for allowance:
The above named prior art of record does not teach or suggest a  selected M inter-pipe portion(s) each of which includes a thermal expansion absorbing space configured between an edge of the heat transfer plate receiving inflow of the high- temperature gas and the selected inter-pipe portion(s) to absorb thermal expansion of the heat transfer plate, where M is an integer smaller than N-1, and no thermal expansion absorbing space is configured in each of non-selected N-1-M inter pipe portion(s) among the N-1 inter-pipe portions of each heat transfer plate. As the prior art of Ishii discloses thermal expansion absorbing spaces at 20 in each inter pipe portion and therefore does not disclose  no thermal expansion absorbing space in each of the non selected inter pipe portions. The additional prior art of Kondo and Schlieper each disclose thermal expansion spaces in each inter pipe space and therefore the do not teach the amended limitations to the claims. Therefore when viewed as a whole the present claims provide grounds for allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763